Citation Nr: 9917760	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  92-04 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hydrocele 
as secondary to service-connected disability.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a right hydrocele disability as a 
result of VA medical treatment.

3.  Entitlement to an increased evaluation for residuals of a 
right ureteral pelvic junction obstruction with 
hydronephrosis, status post right ureteral pyeloplasty, 
currently evaluated as ten percent disabling.

4.  Entitlement to a temporary total disability evaluation 
under the provisions of 38 C.F.R. § 4.30.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The appellant served on active military duty from March 1975 
to June 1977.

The entitled issues have previously been before the Board of 
Veterans' Appeals (Board) and, at various times, has been the 
subject of Board Remand Orders on August 1993, March 1996, 
and August 1997.   The Board notes that, as to the entitled 
issues, its jurisdiction has been previously established, 
with the exception of the appellant's claim pursuant to 
38 U.S.C.A. § 1151, as this claim had not been fully 
developed for Board review as of its March 1996 Remand Order.

With the exception of the REMAND portion of the appellant's 
claims, all of the entitled issues are now ready for Board 
review as the Board is satisfied with the RO's subsequent 
development and adjudication of the entitled issues.




FINDINGS OF FACT

1.  The weight of the medical evidence presented does not 
establish that the veteran's right hydrocele disability is 
proximately due to or the result of a service-connected 
disability. 

2.  The medical evidence of record does not demonstrate a 
right hydrocele disability was as the result of VA 
hospitalization or medical or surgical treatment.
 
3.  The medical evidence of record reveals no current 
evidence of renal masses, or hydronephrosis and no frequent 
attacks of colic requiring catheter drainage.


CONCLUSIONS OF LAW

1.  The veteran's right hydrocele was neither incurred nor 
aggravated during service, on a direct or presumptive basis, 
nor proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
and 3.310(a) (1998).

2.  The criteria are not met for entitlement to compensation 
under the provisions of Title 38, United States Code, Section 
1151, for a right hydrocele disability as the result of VA 
hospitalization or medical or surgical treatment during 
September 1990.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1996, 1998).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right ureteral pelvic junction obstruction 
with hydronephrosis, status post right ureteral pyeloplasty, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.105(e), 4.1, 4.7, 4.115b, Diagnostic Code 7509 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background.

VAMC records reveal a seven-day hospitalization during March 
1988 that included operative procedures of intravenous 
pyelogram and "upper gastrointestinal."  The veteran was 
shown to have a history of right ureteral stone that was 
surgically extracted during service in 1977.  He reported a 
two-week history of colicky right flank pain, of moderate to 
severe episodes of 5 to 10 minutes.  Pertinent discharge 
diagnoses included partial ureteropelvic obstruction right 
kidney; spondylolisthesis; history of renal lithiasis; and 
status post ureteral stone extraction on the right, 1977.  
The related March 1988 radiologic evaluation, with indication 
of right flank pain, in pertinent part, resulted in diagnoses 
of changes consistent with right partial ureteropelvic 
junction (UPJ) obstruction; and slight decreased nephrogram 
on right. March 1988 renal scans were also appended.  The 
resulting diagnosis was right ureteropelvic junction 
obstruction with hydronephrosis, mild to moderate, 
symptomatic.  The March 1988 renal scan indicated normal 
responses to diuretic on the right.  Normal curve on the 
left.

RO rating decision of August 1988 granted service connection 
for residuals of right ureteral pelvic junction obstruction 
with hydronephrosis.  The veteran was evaluated and rated 10 
percent disabling under Diagnostic Code (DC) 7509.

VAMC treatment reports during October 1989 reveal the 
veteran's complaints of lower right flank stabbing pain.  An 
October 1989 renal ultrasound showed a dilated renal pelvis, 
right kidney with moderate dilatation on the right considered 
to be consistent with history of ureteropelvic junction 
obstruction.  The resulting diagnoses included right 
ureteropelvic junction with hydronephrosis, mild to moderate, 
symptomatic.

RO rating decision of December 1989 continued the 10 percent 
evaluation for hydronephrosis.

The veteran's September 1990 request for an increased 
evaluation was based on VA hospitalization from September 14, 
1990 to September 23, 1990 due to complaints of a few-month 
history of intermittent right flank pain; and a prior 
dismembered pyeloplasty.  The veteran did not have 
costovertebral angle tenderness at the time of admission.  An 
intravenous pyelogram showed classic ureteropelvic junction 
obstruction.  Pertinent examination findings included no 
acute distress; grossly unremarkable examination; positive 
bowel sounds; well healed right subcostal incision; mild 
right costovertebral angle (CVA) tenderness; testes 
bilaterally descended, without any masses; phallus was 
without any lesions; prostate was 0 to 1+ and not nodular; 
and a grossly unremarkable neurological examination.  
Hospital course included right kidney exploratory flank 
incision that resulted in flap pyeloplasty procedure; 
veteran's Double -J stent placed, as confirmed via 
postoperative kidney ultrasound biopsy.  The veteran had an 
epidural catheter in for two days and was discharged with 
clips in place.  Primary diagnosis revealed right 
ureteropelvic junction obstruction; and secondary diagnoses, 
in pertinent part, included left nephrocalcinosis.  

RO rating decision of October 1990 continued the 10 percent 
evaluation for hydronephrosis under DC 7509.

The veteran's December 1990 notice of disagreement with the 
October 1990 rating decision included his report of being 
unable to work since July due to his service connected 
disorder.

The veteran provided sworn testimony at his June 1991 RO 
personnel hearing.  The veteran stated that he was unable to 
go to work for a couple of months after the September 1990 
surgery since he was convalescing.  Transcript (T) at 1.  The 
veteran described symptoms associated with his disability, 
and the resulting effect on employment.  T at 1-3.  The 
veteran was presently working as a refueler.  T at 3.  The 
veteran stated the frequency of bathroom use is the same as 
it was prior to surgery, except that the pain is not as 
frequent as it was prior to surgery; and he has no problem 
with his bladder; and a little tightness.  T at 5.  The 
veteran described the circumstances leading up to surgery, 
and how it was similar to surgery performed during service.  
T at 6-7.  The veteran stated that from July to September 
1990 he did no work around the house, construction or home 
improvement projects or anything.  T at 9.  The veteran did 
not identify additional medical records of treatment, but 
stated that he would be agreeable with the retrieval of VA 
records of treatment prior to and after surgery.  T at 11-12.  
The hearing officer stated that he would consider 38 C.F.R. 
§ 4.30.  T at 12. 

On July 1991, the RO received additional VAMC treatment 
records that were dated March 1988, July 1990, September to 
December 1990, April 1991 and October 1991.  July 1990 record 
includes the veteran's complaints of right flank pain and 
related treatment.  A diuretic renal scan noted time to 
achieve peak radioactivity was doubled on the right compared 
to the left; administered Lasix intravenously revealed 
intrarenal drainage that was decreased on the right compared 
to the left; pain was reproduced during scan; with reference 
to July 1990 IVP that revealed partial ureteropelvic junction 
obstruction and left nephrocalcinosis.  The September 1990 
records include the veteran's period of hospitalization from 
September 14, to September 23, 1990, and related treatment 
prior to and after surgery.  A September 1990 right ureteo-
pyeloplast was performed as noted above.  Additional 
September 1990 radiologic findings included diagnoses of 
possible retroperitoneal air; and placement of right ureteral 
stent.    Thereafter, October 1990 radiographic findings 
resulted in a diagnosis of plastic surgical appliance, right 
ureter, removal (stent): ureteral stent (gross only).  
October 1990 IVP diagnoses included postoperative changes of 
pyloroplasty right upper quadrant; 2 millimeter density left 
upper quadrant - separate from left kidney; mild distention 
of the renal pelvis on the right without evidence of 
caliectasis; mild drainage delay right kidney without 
evidence of obstruction.  An October 1990 notation notes that 
the veteran had not been lifting weights or playing softball, 
and has not worked for the past three years.  A November 1990 
diuretic renogram finding noted a normal diuretic renogram; 
in comparison to the July 1990 renogram, there was a dramatic 
improvement in intrarenal drainage on the right.  December 
1990 progress notes reflect veteran's complaints of 
intermittent pain.  By April 1991, VAMC outpatient records 
reveal no complaints of flank pain, with the occasional mild 
right flank pain with low intensity.  Examination at the time 
revealed no hematuria, no dysuria, no costovertebral angle 
tenderness, with well healed incision site; and a noted 
diagnoses of status post right pyeloplasty, 1990, with 
minimal flank pain.

The RO rating decision of August 1991 granted an increased 
rating of 30 percent for the hydronephrosis, effective from 
July 9, 1990, under DC 7509; 38 C.F.R. § 4.30 benefits 
effective from September 14, 1990 to November 30, 1990, with 
a 10 percent evaluation assigned effective December 1, 1990 
for hydronephrosis.

Veteran's October 1991 statement requested a total rating 
under 38 C.F.R. § 4.30 from July 1990 up to the time of 
surgery in 1990 since he was unable to work.  A January 1992 
RO hearing transcript is included in the record, relative to 
the veteran's October 1991 request for an increased 
evaluation.  During this time, the representative maintained 
that the veteran was unable to work prior to his surgery and 
was told by his physician not to work.  The representative 
referred to an extraschedular rating. Transcript (T) at 1.  
The veteran provided testimony that a physician told him not 
to continue construction work  T. at 1.  He also testified 
pertaining to a right testicle disorder.  T at 7.

A January 1992 VA ultrasound of the scrotum revealed right 
testicle measurement of 3.8 x 4 x 5.1 centimeters and the 
left at 2.6 x 3.1 x 4.2 centimeters.  The exchotexture of the 
testicles were homogenous bilaterally with no focal masses.  
The epididymis was normal bilaterally.  Hydrocele was noted 
on the right.

Hearing Officer decision of January 1992 and related March 
1992 RO rating decision denied the veteran's claim of 
entitlement to a total rating under 38 C.F.R. § 4.30, for the 
period from July 9, to September 1990.  The RO rating 
decision of March 1992 also denied the veteran's claim on the 
same basis.

An April 1992 VA examination noted complaints of intermittent 
severe right flank pain with nausea and urinary frequency 
which was becoming constant.  Since his July 1990 surgery, he 
reported intermittent pain in the area of the right flank 
scar.  The pain lasted one to five minutes, was moderately 
severe and occurred three to five times per week.  
Examination disclosed a 24 cm. well healed right flank scar, 
tender over the proximal one half with no keloid formation.  
Diagnosis was status post right pyeloplasty with residual 
tender scar over the right flank.  In August 1992, the RO 
granted a separate compensable evaluation for the tender scar 
from the right ureteral pyeloplasty.  

The veteran's June 1993 statement included a claim for an 
increased evaluation for his service connected residuals of 
hydronephrosis, and included an additional claim of service 
connection for a right hydrocele disorder as secondary to his 
service connected disorder.  He stated that his physician had 
told him that the right hydrocele was probably caused by the 
VA surgical procedure.

The veteran's representative submitted an August 1993 
statement with reference made to his letter being viewed as a 
notice of disagreement with an unspecified rating decision 
(presumably the March 1992 rating decision), and reference to 
the veteran's June 1993 service connection claim for right 
hydrocele as secondary to the surgery performed on his 
service connected disorder.

During August 1993, the RO received additional VA records of 
treatment during 1990, 1991, 1992, and 1993, some of which 
had been previously submitted.  Pertinent 1991 entries 
include August-September 1991 examination findings of right 
hydrocele mass testicle, no hematuria, no dysuria, no pain, 
no viral syndrome and no trauma recalled.  There was a 
notation of an enlarging right hydrocele, with a "low 
likelihood" of any pre-existing condition, treatment or 
medicine that can be "etiologically implicated."  During 
September 1991 the veteran's testicular size decreased 1, 
still with complaints of some tenderness; examination finding 
of negative mass but small hydrocele and enlarged epididymsis 
and resulting diagnoses of orchitis/epididymitis.  During 
October 1991 the veteran continued to complain of 
intermittent mild right flank pain.  A February 1992 
diagnoses include epididymitis with hydrocele; stable 
ureteropelvic junction; and status post epididymitis with 
hydrocele.  An August 1992 entry notes hydrocele - status 
post ureter reconstruction two years prior and related 
treatment at the genitourinary clinic; the veteran's 
complaints of pain in that area and pending renogram.  The 
veteran's complaints of right flank pain are again noted in 
an August 1993 entry.

A May 1993 scrotum ultrasound evaluation demonstrated a right 
testicle to be slightly enlarged measuring 5.5 x 3.3 x 4.4 
centimeters.  The left testicle was normal.  Both testicles 
were normal in echogenciity.  There was a very large 
hydrocele identified surrounding the right testicle measuring 
9.0 x 5.0 centimeters.  The left testicle epididymis was 
normal, with no evidence of hydrocele on the left.  The noted 
impression reveals a very large right hydrocele; and the 
right testicle was 1.5 centimeters larger than the left of 
uncertain clinical significance.  There was no evidence of 
intratesticular mass or varicocele.  A hand written note 
reflects "No CA fluid retention around testicle OR or watch 
or see to talk."

An August 1993 VA intravenous administration procedure noted 
equal appearance of radioactivity bilaterally; intrarenal 
drainage occurred in both kidneys; renal curves were 
essentially normal; renal pelvis examination was normal to 
diuretic, however time to peak activity on the right was 
significantly delayed in comparison to the left, with left 
renal pelvis peak activity at 4.5 minutes and on the right at 
9.5 minutes; time required to reach half peak value was close 
to identical.  The resulting impression revealed diuretic 
renogram with normal response to Lasix; delay in achieving 
peak concentration of radioactivity on the right of 
approximately four minutes greater than the left; the scan 
indicated a degree of functional but not organic obstruction 
on the right.  The worksheet for the pyelitis, 
nephrolithiasis, ureterolithiasis, ureteral stricture and 
hydronephrosis (GU) examination noted the veteran's continued 
complaints of right flank pain; no calculi noted, but no 
recent X-rays to confirm and a noted frequency of colic of 3-
4 days per week.

During September 1993, a VA examiner amended noted findings 
from the August 1993 GU examination.  The question presented 
was whether the enlarging right hydrocele was due to the 
service-connected hydronephrosis or surgery conducted for 
service connected hydronephrosis.  The examiner noted that he 
did not think that the pyeloplasty or hydronephrosis had 
anything to do with the hydrocele.  

Findings from a November 1993 Field Examination demonstrated 
that the veteran was employed prior to July 18, 1990, and the 
examiner could not determine whether the veteran had a job to 
return to from the date of July 18, 1990.  The field 
examiner's findings were based on the veteran's statement, 
lay statements and a VA examiner's July 18, 1990, noted 
advice to limit physical activity while being evaluated for 
possible surgical intervention.  All such statements are of 
record.

The veteran's January 1994 statement outlined his record of 
treatment during service and post-service.

Ms. J.A., submitted a January 1994 statement in support of 
the veteran's claim for an increased rating.  She reported 
that two physicians stated that the hydrocele could be 
related to the VA surgery.

The RO's March 1994 supplemental statement of the case (SSOC) 
and decision, in pertinent part, continued the prior 
increased 30 percent evaluation for the veteran's service 
connected hydronephrosis effective July 9, 1990; 38 C.F.R. 
§ 4.30 benefits effective September 14, 1990 to November 
1990, and the 10 percent evaluation for hydronephrosis, 
effective December 1, 1990.

Relative to an earlier July 1990 note, wherein, Dr. Morton, a 
VA physician, advised the veteran to refrain from physical 
activity prior to the September 1990 operative procedure, Dr. 
Morton submitted an April 1994 letter explaining his 
rationale for limiting the veteran's physical activity.

The RO rating decision of July 1994 continued the 10 percent 
evaluation for hydronephrosis; denied further 38 C.F.R. 
§ 4.30 benefits; and denied the veteran's claim of service 
connection for right hydrocele.

The veteran underwent an April 1995 VA examination.  The 
examiner noted his agreement with a VA examiner's September 
1993 opinion relative to whether hydrocele was related to the 
surgery.  The examiner noted that it would be difficult to 
say with any certainty one way or the other whether they are 
related.  The examiner then stated:

Usually, a hydrocele is not related to a 
renal surgery; although, if there is any 
questionable relationship, it would be 
more common on the left side than the 
right because of the venous drainage and 
varicocele formation.  However, this 
appears to be a simply hydrocele by 
previous ultrasound and I would say that 
it is probably not related to his UPJ 
obstruction.

The examiner further noted the veteran's occasional right CVA 
tenderness, more noticeable with fluid intake; and that it 
was no where near as severe as he was originally diagnosed 
prior to pyeloplasty; the hydrocele was occasionally 
uncomfortable, more so with working out.  The examiner 
referenced prior ultrasound findings.  Examination findings 
included no CVA tenderness; non-tender hydrocele; comparisons 
between right and left testis was not done as the right 
testis is not palpable secondary to the hydrocele.  The 
examiner noted that the left testis is completely normal.  
The GU examination was otherwise unremarkable.  The 
examiner's noted diagnoses included right ureteropelvic 
junction (UPJ) obstruction status post pyeloplasty with 
recurrent narrowing suggested by renal scan; stable right 
hydrocele, noting that it would not be likely that the 
hydrocele has anything to do with the UPJ obstruction.

The veteran underwent a September 1996 VA genitourinary 
examination.  Relative to examination for testis trauma or 
disease, the veteran was noted to have a history of right 
hydrocele that first appeared in 1991, with no testicular 
disorders.  Examination findings included no subjective 
complaints of severe pain; occasional mild discomfort; 
objective findings of no penile lesions, bilaterally; both 
testes were descended with no atrophy and a right hydrocele; 
no atrophy bilaterally; measurements of both testis was 3.75 
x 3.5; with firm consistency and good comparison; and a noted 
diagnosis of right hydrocele.

Relative to the September 1996 VA genitourinary examination, 
in relation to examination for cystitis, bladder calculus, 
residuals of bladder injury, disorders of the prostate, 
urethra and surgical residuals, the veteran was noted with no 
history of cystitis, bladder calculus, bladder injury or 
prostate disorders.  The veteran's history of right 
ureteropelvic junction diagnosed in 1976 and subsequent 
corrective surgeries on May 1977 and September 1990, were 
also noted (dismembered pyeloplasty).  The examiner noted 
that a right hydrocele appeared 6 months after the September 
1990 operation.  The veteran's subjective noted complaints 
included tightness and fullness in the right flank, relieved 
after voiding.  Objective findings included no tenderness and 
no palpable masses; no frequency of urination; no pyuria; and 
intermittent right flank pain.  The noted diagnoses included 
right ureteropelvic junction obstruction.

Subsequent to the Board's August 1997 Remand Order, the 
veteran underwent a January 1998 genitourinary examination.  
The veteran's noted subjective complaints included mild to 
moderate flank pains, relieved upon emptying his bladder.  
Objective findings, included moderate right costovertebral 
angle tenderness on percussion; moderately sized right 
hydrocele which first appeared approximately six months after 
his September 1990 surgical procedure for correction of his 
ureteropelvic junction obstruction.  An intravenous pyelogram 
revealed no evidence of renal masses; no evidence of 
hydronephrosis; BUN and creatine levels of 15 and 0.9, both 
of which were within normal limits.  The examiner's noted 
diagnoses included history of right ureteropelvic junction 
obstruction; and status post dismembered pyeloplasty for 
correction of right.

A January 1999 clarification GU VA examination revealed a 
past history that was remarkable for a right ureteropelvic 
junction obstruction (UPJ), right hydrocele and status post 
dismembered pyeloplasty for right ureteropelvic junction 
obstruction.  The veteran was noted to have a history of 
right hydronephrosis secondary to his right UPJ obstruction.  
The examiner noted that:

His hydronephrosis in the right pelvis 
did not precipitate his right hydrocele.  
Also, his history of hydronephrosis did 
not aggravate his right hydrocele.  There 
is no association in cause and relation 
between his hydronephrosis and his 
hydrocele.


II.  Analysis.  Entitlement to service connection for a right 
hydrocele as secondary to service-connected disability.

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Service connection may also be established on a secondary 
basis for a disability, which is shown to be proximately due 
to, or the result of a service-connected disease or injury.  
38 C.F.R. 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  To establish a well grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

For the limited purpose of determining whether a claim is 
well grounded, the Board must accept evidentiary assertions 
as true, unless those assertions are inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).

Initially, the Board notes that it is essentially not 
contended nor shown that a right hydrocele disorder was 
present in service.  Thus, the Board finds that the veteran's 
claim cannot be granted on the basis of chronicity, as the 
record reveals no chronic disability reflective of right 
hydrocele during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Nor is there any competent 
medical evidence linking post-service symptomatology 
associated with right hydrocele disability to service.  
38 C.F.R. §3.306 (1998).  Rather, the determinative question 
in this case is whether the veteran's post-service diagnoses 
of right hydrocele disability were caused by or aggravated by 
his service-connected disability.  

The issue as to entitlement to service connection for the 
veteran's post-service disability of record on a secondary 
basis ultimately turns upon what the competent medical 
evidence establishes as to objective manifestations and 
causation.  The Board is specifically tasked by law to weigh 
the probative value of both the lay and the medical evidence 
of record.  See Van Slack v. Brown, 5 Vet. App. 499 (1993); 
Harder v. Brown, 5 Vet. App. 183 (1993); Guerrieri v. Brown, 
4 Vet. App. 467 (1993); Sanden v. Derwinski, 2 Vet. App. 97 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Court has held that when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board again notes that service connection for residuals of a 
right UPJ obstruction with hydronephrosis was established by 
RO rating action of August 1988.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  See Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

As to this claim, the Board finds that the veteran's claim is 
not well grounded.  If the veteran fails to submit evidence 
in support of a plausible claim, the VA is under no duty to 
assist the veteran in the development of his claim.  See 
Grottveit at 93.  Furthermore, a claim that is not well 
grounded must be denied.  See 38 U.S.C.A. § 7105(d)(5) (West 
1991); See also Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The Board 
further finds that the RO discharged the duty to assist.  
There is no indication of the existence of any pertinent 
evidence that has not been obtained or requested, and the 
veteran's claim has been the subject of numerous VA 
examinations.   

The positive evidence in support of the claim for secondary 
service connection for the veteran's right hydrocele 
disability includes his lay assertions and statements 
submitted by another lay person relative to their assertions 
that his right hydrocele disability was caused or aggravated 
by his service-connected disability.  However, while the 
appellant, and the other lay person, are competent to 
describe events or symptoms perceptible to a lay parties, 
they are not shown to possess any medical expertise and thus 
their evidentiary assertions are not competent to establish a 
causal relationship between his right hydrocele disability 
and his service-connected disability.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The veteran an another lay party have stated that physicians 
commented to them that the right hydrocele is related to the 
service-connected disability or treatment for that 
disability.  The Board must respectfully point out to the 
appellant that Court has held:

. . . that the connection between what a 
physician said and the layman's account of 
what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute 'medical' evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Court 
went on to hold that under 38 U.S.C.A. § 5103(a), VA had a 
duty to inform a claimant as to how to complete an 
application for benefits.  Id. at 77-80.  In this case, as 
the RO commented, all of the treatment records from the 
period in question have been obtained and none of them 
document such an opinion.  Thus, the RO has gone beyond 
merely advising the appellant as to what evidence to submit 
and has actually attempted to obtain such evidence.   To the 
extent there could remain any additional duty to inform on 
this record, the claimant is advised that he can not 
establish what a medical provider allegedly related with lay 
evidence.  The claimant must come forward with evidence from 
the medial provider.

The record in this case discloses not only that the appellant 
has not come forward with competent medical evidence to 
establish a causal relationship between a right hydrocele and 
the service connected genitourinary disability, or treatment 
for that disability, it also contains competent medical 
evidence that is clearly against the claim.  This negative 
evidence goes to the fundamental overall question of whether 
the service-connected disability produces manifestations that 
make the claims of the onset of the right hydrocele problems 
due to this service-connected disability plausible, and the 
equally basic but more specific question of whether the 
service connected disability actually caused the right 
hydrocele disability.
 
The record in this case includes numerous VA examinations, as 
well as numerous VA outpatient reports, that all fail to 
disclose, with progressively increasing clarity, a 
relationship between the appellant's right hydrocele 
disability and his service connected disability.  Further, 
during the two of the more recent VA examinations on April 
1995 and, particularly during the January 1999 evaluation, 
after an extensive review of the veteran's claims folder, VA 
examiners clearly noted that there was no association in 
cause and relation between the veteran's service connected 
disability and his right hydrocele, the service connected 
disability neither precipitated his right hydrocele nor 
aggravated his service connected disability.   Therefore, 
based upon the objective findings and the actual history, the 
physician reported that there was no clear relationship 
between the service-connected disability and the claimed 
basis for his right hydrocele disability.

As the Court in Allen v. Brown, supra, made clear, secondary 
service connection on the basis of causation or aggravation 
requires both that the evidence show the service-connected 
disability caused or aggravated the nonservice connected 
disability and that there exists an identifiable quantum of 
increased disability attributable to that causation or 
aggravation.  Clearly, questions of both causation and as to 
whether there is an identifiable quantum of increased 
disability are matters upon which only those with medial 
expertise are competent to render an opinion.  

In this case, there is no medical evidence of record that 
establishes that the service-connected disability caused or 
aggravated the nonservice connected disability of right 
hydrocele.  Accordingly, the veteran has not met his initial 
burden of establishing a causal nexus between a right 
hydrocele and service connected disability, or treatment for 
a service connected disability.  His claim is therefore not 
well grounded and the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).  


III.  Analysis.  Entitlement to service connection for a 
right hydrocele pursuant to provisions of 38 U.S.C.A. § 1151.

The threshold question in all cases is whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  A veteran 
claiming entitlement to VA benefits has the burden of 
submitting supporting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, supra at 
609-611.  The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim.  See Grottveit v. Brown, 
supra at 92-93.  In order for a claim for service connection 
to be well grounded, there must be competent evidence that 
the veteran currently has the claimed disability.  See 
Rabideau v. Derwinski, supra; and evidence of incurrence or 
aggravation of a disease or injury in service.  See Caluza v. 
Brown, supra at 506; 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  
3.303, 3.304.  A claim for benefits under 38 U.S.C.A. § 1151 
is comparable to a claim for service connection, with the 
exception that it is VA hospital, surgical or medical care, 
not the period of service, that is the key period in 
question.  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in the development of his claim.  See Grottveit at 
93.  Furthermore, a claim that is not well grounded must be 
denied.  See 38 U.S.C.A. § 7105(d)(5) (West 1991); See also 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

When any veteran suffers an injury or aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service-connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).

In determining whether any additional disability resulted 
from VA hospitalization or treatment, the following 
considerations will govern:

(1) It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury, suffered as the result of 
hospitalization or medical treatment, and not merely 
coincidental therewith.  The mere fact that aggravation 
occurred will not suffice to make the disability compensable 
in the absence of proof that it resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as the result of hospitalization, medical or 
surgical treatment, or examination.  38 C.F.R. § 3.358(c)(1) 
and (2).

(2) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

Where disease, injury, or the aggravation of an existing 
disease or injury occurs as the result of VA medical or 
surgical treatment, or hospitalization, and not as a result 
of the veteran's own willful misconduct, disability 
compensation will be awarded for such disease, injury, or 
aggravation as if such condition were service-connected. 38 
C.F.R. § 3.800 (1998).

The Board initially notes that 38 U.S.C.A. § 1151 related 
claims filed prior to October 1, 1997 do not require 
claimants to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S.Ct. 552 (1994).  But see 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1997) (a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997).  However, the appellant 
still has the burden of submitting cognizable evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible or capable of 
substantiation, that is, he must submit competent evidence of 
additional disability or death which came as the result of VA 
treatment.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves a question of medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, supra at 93.  A claimant cannot meet his burden simply 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In sum, the critical elements of a well grounded claim under 
38 U.S.C.A. § 1151 are: 1) that the veteran has the 
disability at issue, 2) that he had VA hospitalization, 
medical or surgical treatment, and 3) evidence of a nexus 
between the disability and the VA hospitalization, medical or 
surgical treatment.  If any of these elements is not 
satisfied, the claim is not well grounded.  

Clearly the veteran has been diagnosed with a right 
hydrocele.  Noted VA examination findings indicate that a 
right hydrocele was initially diagnosed six months after the 
September 1990 pyeloplasty.  There is also evidence of VA 
hospitalization and medical and surgical treatment treatment.  
Thus, two elements of a well-grounded claim for benefits 
under 38 U.S.C.A. § 1151 are satisfied.  The appellant has 
failed, however, to present competent evidence of a link 
between the claimed disability and VA medical or surgical 
treatment.  As is discussed above with regard to the 
veteran's claim of secondary service connection for right 
hydrocele, the numerous VA examination findings and opinions 
clearly establish that there is no association in cause and 
relation between the veteran's hydronephrosis, or surgical 
procedures related thereto, and right hydrocele.  Further, 
the examiner who conducted the veteran's April 1995 VA 
examination noted that hydrocele is not related to a renal 
surgery, rather it would be more common on the left side than 
the right because of the venous drainage and varicocele.  

The Board has also reviewed the veteran's testimony during 
his RO personal hearings, which essentially include the 
veteran's assertions, and, an additional separately submitted 
statement from another lay person, as to the incurrence of 
additional disability following the veteran's September 1990 
surgery at a VAMC facility.  However, the veteran has not 
submitted any competent medical evidence showing he currently 
has a disability resulting from surgery or other treatment at 
a VAMC facility.  Furthermore, there is no competent 
(medical) evidence on file, which relates his currently 
demonstrated right hydrocele disability to VA treatment or 
hospitalization.  Neither the veteran's nor lay witnesses' 
assertions are sufficient to establish well-grounded claims.  
They are not competent to offer opinions regarding medical 
diagnosis or causation.  As laypersons, they lack the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  The 
Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, supra at 92-93.  

In view of this evidence, the Board finds that the 
overwhelming weight of the competent and probative evidence 
is against a finding that the veteran now has any additional 
identifiable disability causally related to VA hospital, 
surgical or medical treatment for his right hydrocele.  
Again, as to this claim, the Board finds that the veteran's 
claim is not well grounded.  If the veteran fails to submit 
evidence in support of a plausible claim, the VA is under no 
duty to assist the veteran in the development of his claim.  
See Grottveit at 93.  Furthermore, a claim that is not well 
grounded must be denied.  See 38 U.S.C.A. § 7105(d)(5) (West 
1991); See also Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The Board 
further finds that the RO discharged the duty to assist.  
There is no indication of the existence of any pertinent 
evidence that has not been obtained or requested, and the 
veteran's claim has been the subject of numerous VA 
examinations.   

IV.  Analysis.  Entitlement to an increased evaluation for 
residuals of a right ureteral pelvic junction obstruction 
with hydronephrosis, status post right ureteral pyeloplasty, 
currently evaluated as ten percent disabling.

As a preliminary matter, the Board finds that the veteran's 
claim, as to this issue, is plausible and capable of 
substantiation and is thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  Drosky v. Brown, 10 
Vet. App. 251, 245 (1997) (citing Proscelle v. Derwinski, 2 
Vet. App. 629, 631- 32 (1992)).  The Board is also satisfied 
that all relevant facts pertinent to this claim have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, supra. 

In this case, the RO granted a 30 percent evaluation from 
July 9, 1990, to the date of the VA hospitalization on 
September 14.  Following the award of benefits under 
38 C.F.R. § 4.30, the RO assigned a 10 percent evaluation 
from December 1, 1990. Since the veteran continues to 
disagree with the current rating assigned, the claim of an 
increased rating above 10 percent for this disability remains 
at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim remains in controversy where less than the maximum 
available benefits is awarded).  The Board will defer review 
of the question of entitlement to a rating in excess of 30 
percent prior to the September 14, 1990, hospitalization as 
this question is intertwined with the disposition of the 
claim for benefits under 38 C.F.R. § 4.30, or a total rating 
based upon individual unemployability for this same period.

Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that the rating criteria relevant to the 
genitourinary system underwent revisions effective February 
17, 1994, and again effective October 8, 1994, during the 
pendency of this appeal.  Where the law changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran will apply unless the law provides 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); 
see also, Marcoux v. Brown, 10 Vet. App. 3 (1996).  
Compensation may not be awarded or increased, however, under 
any Act or administrative issue prior to the effective date 
of that Act or administrative issue.  38 U.S.C.A. § 5110(g) 
(West 1991); DeSousa v. Gober, 10 Vet. App. 461 (1997).  

Here, the rating criteria relied on in evaluating the 
veteran's renal disability, 38 C.F.R. §§ 4.115(b), Diagnostic 
Codes 7508, 7509, and 7510, have not undergone any 
substantive changes; therefore, the lack of notice to the 
veteran of the change in the regulations or RO consideration 
of the claims under both old and new evaluative criteria will 
not result in prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Diagnostic Code 7509 regulates the evaluation of 
hydronephrosis. It provides for a 10 percent rating when the 
hydronephrosis is productive only of an occasional attack of 
colic, without infection and not requiring catheter drainage; 
a 20 percent rating when it is productive of frequent attacks 
of colic, requiring catheter drainage; and a 30 percent 
maximum rating when it is productive of frequent attacks of 
colic with infection (pyonephrosis) and kidney function 
impairment.  38 C.F.R. § 4.115b, Part 4, Diagnostic Code 7509 
(1998).

Severe cases of hydronephrosis are to be rated as renal 
dysfunction.  38 C.F.R. § 4.115b, Part 4, Diagnostic Code 
7509 (1996).  The criteria to evaluate renal dysfunction are 
set forth in 38 C.F.R. § 4.115a (1998).

After a review of the claims folder, the Board finds that the 
weight of the evidence is against an evaluation in excess of 
10 percent for a history of right ureteropelvic junction 
obstruction with hydronephrosis under both the older and 
newer rating criteria.  In this regard, the Board notes that 
the most recent medical evidence of record, to include VA 
examinations dated in July 1998, September 1996, and April 
1995, ultimately indicates that the veteran's July 1998 
intravenous pyelogram showed no evidence of renal masses, no 
evidence of hydronephrosis, and normal BUN and creatinine 
levels.  The September 1996 VA examination revealed no 
history of cystitis, bladder calculus, bladder injury, or 
prostate disorders, no frequency of urination, and no 
presence or absence of pyuria.  Thus, symptomatology 
associated with the veteran's progressively improved service 
connected disability is initially indicated during the April 
1995 VA examination, but more definitely demonstrated during 
the July 1998 examination.    

Further, an increased rating is not warranted under 
Diagnostic Code 7509, as there is no evidence of record 
demonstrating that the veteran experiences frequent attacks 
of colic requiring catheter drainage.  The Board notes that 
the veteran has complained of occasional right flank pain.  
However, while his complaints have been listed as colicky 
pain, the pain has not been characterized as colic by any of 
the medical personnel who examined the veteran.  
Additionally, even if the flank pain could be characterized 
as colic, there is still no evidence of record of the 
required use of a catheter for drainage. There is no evidence 
of record of frequent attacks of colic with infection 
(pyonephrosis) or impaired kidney function.  The record 
raises no question as to whether severe hydronephrosis is 
present, and thus there is no indication that the appellant 
should be considered under the criteria for renal 
dysfunction.  There is no indication that service connected 
disability requires diet or drug therapy or invasive or 
noninvasive procedures more than two times a year.  Thus, the 
criteria set forth in Codes 7508 or 7510 are not for 
application.  Therefore, an evaluation in excess of 10 
percent is not warranted under the previous criteria.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath, 1 Vet. App. at 589.  The Board has found that no 
section provides a basis upon which to assign a higher 
disability evaluation than that set forth above.  There is 
nothing in this record that the Board finds would suggest 
that the regular schedular criteria are inadequate to 
evaluate.  38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

1.  Entitlement to service connection for a right hydrocele 
as secondary to service-connected disability is denied.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a right hydrocele disability as a 
result of VA medical treatment during September 1990 is not 
established, and denied.

3.  Entitlement to an increased evaluation for residuals of a 
right ureteral pelvic junction obstruction with 
hydronephrosis, status post right ureteral pyeloplasty, 
currently evaluated as ten percent disabling, is denied.



REMAND


IV.  Analysis.  Entitlement to a temporary total disability 
evaluation under the provisions of 38 C.F.R. § 4.30.

Based upon a review of the contentions raised by the veteran, 
the Board concluded in March 1996 that he had raised a theory 
of entitlement to a higher rating prior to the September 14, 
1990, hospitalization on the basis that his service connected 
disability had precluded his employment.  The Board found 
this theory of entitlement had to be addressed and Board's 
Remand of March 1996 specifically instructed the RO as 
follows:

The RO should also review the claim for a 
total disability rating for the period of 
July 9, 1990, to September 13, 1990, 
under all applicable regulations, 
including those pertinent to a total 
compensation rating based on individual 
unemployability."  (Emphasis added).

A review of RO development since then indicates that the RO's 
adjudication of the veteran's claim, as to this issue, has 
been developed as a temporary total rating for convalescence 
under the provisions of 38 C.F.R. § 4.30, during and 
subsequent to the veteran's September 1990 surgical 
procedure.  The RO has not expressly addressed the veteran's 
claim the he was entitled to a total rating for compensation 
purposes based upon individual unemployability prior to the 
September 1990 surgery because his service connected 
disability precluded him from employment.  This question also 
is intertwined with the question of whether a rating in 
excess of 30 percent is warranted prior to the 
hospitalization.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the appellant has a right, as a matter of law, to compliance 
with the remand orders of the Court and the Board.  Stegal v. 
West, 11 Vet. App. 268 (1998). 

In view of the foregoing, it is the opinion of the Board that 
additional action is necessary before a final determination 
of this claim.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should review the claim for a 
total disability rating for the period of 
July 9, 1990, to September 13, 1990, 
under all applicable regulations, 
including those pertinent to a total 
compensation rating based on individual 
unemployability.  See for example, 38 
C.F.R. §§ 4.15, 4.16 (1998).  (Emphasis 
added).

2.  If that determination is adverse, the 
RO should also address the issue of 
entitlement to a rating in excess of 30 
percent prior to September 14, 1990.

If any benefit sought not granted to the veteran's 
satisfaction, he and his representative should be provided a 
supplemental statement of the case and provided the 
applicable time to respond.  Thereafter, the claim should be 
returned to the Board for further consideration, if in order.  
By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

